763 N.W.2d 525 (2009)
2009 ND 27
In the Matter of the Reciprocal DISCIPLINE OF Michael F. SWENSEN, a Person Admitted to the Bar of the State of North Dakota.
No. 20090095.
Supreme Court of North Dakota.
April 2, 2009.

DISBARMENT ORDERED
PER CURIAM.
[¶ 1] On March 12, 2009, the Disciplinary Board notified the Supreme Court under N.D.R. Lawyer Discipl. 4.4(D) that it was recommending the reciprocal discipline of Michael F. Swensen, a person admitted to the bar of the State of North Dakota.
[¶ 2] The Record reflects that the Minnesota Supreme Court filed its Order on November 17, 2007, disbarring Swensen from the practice of law in Minnesota for engaging in misconduct by converting rent payments and sale proceeds that were due a client, making false statements to the client and a third party, and falsely drafting, notarizing, and signing documents; and by engaging in business transactions with a client on unreasonable and undisclosed terms, without advising the client in writing to seek independent legal counsel, and without obtaining the client's written consent to the transactions. See, In re Disciplinary Action Against Swensen, 743 N.W.2d 243 (MN 2007).
[¶ 3] The Record further reflects on January 30, 2008, the Disciplinary Board served Swensen notice under N.D.R. Lawyer Discipl. 4.4(B) that a certified copy of an order of discipline entered by the Supreme Court of Minnesota was received. The notice informed Swensen he had 30 days to file any claim that imposition of the identical discipline in North Dakota would be unwarranted and the reasons for the claim.
[¶ 4] On February 6, 2008, Swensen signed a certified mail receipt acknowledging service of the notice. The Record reflects that Swensen did not serve or file a response to the notice.
[¶ 5] On March 12, 2009, the Disciplinary Board forwarded its recommendation under N.D.R. Lawyer Discipl. 4.4(D) to the Supreme Court. The Disciplinary Board recommends that Swensen be disbarred from the practice of law in North Dakota. The Court considered the matter, and
[¶ 6] ORDERED, Michael F. Swensen is disbarred from the practice of law in North Dakota.
[¶ 7] FURTHER ORDERED, Michael F. Swensen comply with N.D.R. Lawyer Discipl. 6.3 regarding notice.
[¶ 8] GERALD W. VANDE WALLE, C.J., DANIEL J. CROTHERS, MARY *526 MUEHLEN MARING, DALE V. SANDSTROM, and CAROL RONNING KAPSNER, JJ., concur.